By the Court.

Lumpkin, J.
delivering the opinion.
This is the second time this case has been before this Court. At the first trial, the makers,, of the note pleaded: *2641st. Failure of consideration. 2d. A breach of warranty by the owner, that the negro should live during the year for which he was hired. Upon motion, the Court struck out the defendant’s pleas and refused to hear any evidence in support of them. That judgment was reversed and the cause remanded for a re-hearing. 18. Ga. Rep. 440.
A second trial has been had. The truth of the pleas was fully sustained by the testimony of John B. Smith, and denied by Martin Brooks, the son of the defendant. We dp not consider the evidence of these witnesses necessarily irreconcilable. Be that as it may, it was entirely a question of fact for the jury, and they found a verdict apportioning the note, according to the time that the negro lived. A new trial was applied for and refused by the Court, and we think properly.
It is suggested by counsel for the plaintiff, that he lost his case on account of the unpopularity of the law, requiring the hirer to pay for the whole term for which a slave is hired, when he dies during the time. I hope he is mistaken. I am aware that hirers, who constitute a large class, especially in towns, cried out against the decision when it was made. This was natural. But when it was recollected what a large portion of the slaves hired out were the property of women- and minor children, and how important it was to hold out to hirers a strong inducement to take care of the negroes entrusted to their care; that the owners, for the time being, lost all control over them; that the hirer became the temporary master in all respects; and that the slave must do his bidding, no matter how hazardous the service; that the same doctrine obtains in most of the slave States; and that it never has been questioned in England, that the tenant is bound for rent, notwithstanding the destruction of the tenement; the clamor subsided, and several sessions of the Legislature have since intervened without changing the law. It never should be. It is founded upon the principles of justice, as well as of humanity,, If the hirer does not see ñt to protect *265himself by his contract, and take the negro for the year, why should the owner be considered as having insured his life for the year, and be held responsible for its continuance, when he gets nothing for the risk ?’ I have no interest in this class of contracts, either individually or representatively; I have never doubted, however, for a momént the soundness and propriety of the decision.
Judgment affirmed.